DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 4/26/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-3 were previously cancelled.
5.	Claims 4-7 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 4/26/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7. 	In light of amendment to specification the objection is withdrawn herein. 
8.	In light of amendment to claims, the 35 USC 112b rejections are withdrawn herein. 
9.	In light of amendment to claims, the 35 USC 112(f) interpretation is withdrawn herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 2/14/2022 was filed after the mailing date of the Non-Final Rejection on 1/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 4-7 are allowed herein and numbered accordingly.
2.	As to Independent Claims 4-7,  the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Xiong et al. US 20200022175 discloses Section [0137] CCs are aggregated and UE configured with PCell and SCell; Section [0128] HARQ-ACK feedback on SCell with mixed numerologies using two-step timing indication process and DCI used to indicate the timing for the HARQ-ACK at CC #2 (i.e. SCell); Section [0158] When different numerologies/TTI durations are employed for multiple CCs (i.e. cells), HARQ-ACK feedback may be grouped (i.e. combining PCell/CC1 and SCell/CC2) and transmitted on PUCCH or (PUSCH see 0127) corresponding SCell applied in the case of semi-static HARQ-ACK codebook; and the prior art Xiong et al. US 20210219328 hereafter Xiong II  in particular Section [0084] a first transmission in a first CC of control information including an indication of timing information for a second transmission in a second CC, where the indication is based on a subcarrier spacing of one of the first CC and the second CC. According to one embodiment, the first CC and the second CC have different subcarrier spacing; Section [0127] In some demonstrative embodiments of HARQ-ACK feedback on PCell or PUCCH (physical uplink control channel) SCell with different numerologies from SCell; Section [0158] when different numerologies or TTI durations are employed for multiple CCs, HARQ-ACK feedback for respective numerologies or TTI durations may be grouped and transmitted on PUCCH in respective corresponding PUCCH on SCell; The above embodiment may be applied in the case of both semi-static HARQ-ACK codebook determination, and of dynamic HARQ-ACK codebook determination; Section [0213] Example 37 includes the subject matter of Example 30, and optionally, wherein the downlink control information provides a two-element timing indication regarding the resources, wherein a first timing indication of the two-element timing indication is defined in accordance with the slot a using numerology in a component carrier (CC) where the PDCCH is transmitted, a second timing indication of the two-element timing indication is defined in accordance with a slot using a numerology in the CC where one of PDSCH, physical uplink shared channel PUSCH or physical uplink control channel (PUCCH) carrying a hybrid automatic repeat request-acknowledge feedback (HARQ-ACK) signal is transmitted; and the prior art, Yang et al. US 20140376421 in particular in Section [0005] The apparatus is configured to transmit uplink control information wherein the processor is configured to generate HARQ-ACK for a first cell and generate a second HARQ-ACK for a second cell and transmit HARQ-ACK bit corresponding to first and second through physical uplink shared channel (PUSCH); Section [0040] PCC is used interchangeably with PCell (primary cell); Section [0041] SCC is used interchangeably with SCell.
	However, Xiong in view of Xiong II and in further view of Yang do not render obvious in combination with other limitations in the independent claims the claim elements
A terminal comprising: a transceiver that transmits and receives using a first cell that uses a first Sub-Carrier Spacing (SCS), and a second cell that uses a second SCS larger than the first SCS; and processor that, when a semi-static Hybrid Automatic Repeat request Acknowledgement (HARQ-ACK) codebook related to both of the first cell and the second cell is transmitted on an uplink shared channel of the second cell, controls transmission of the semi-static HARQ-ACK codebook where all HARQ-ACK bits included in the semi-static HARQ-ACK codebook satisfy a requirement of processing time on a basis of a notified timing from reception of a downlink shared channel to transmission of HARQ-ACK and a notified timing from reception of downlink control information for scheduling the uplink shared channel to transmission of the uplink
shared channel.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 4-7 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 4-7 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477